Where a petition for certiorari attacks the finding of a judge of the Criminal Court of Fulton County upon the sole ground that it is without evidence to support it, and, on the hearing of the certiorari, the judgment of the inferior court is approved by the judge of the superior court, and the record discloses that there was evidence to support the finding of the inferior court, the judgment overruling the certiorari will not be disturbed. Johnson v. Atlanta, 14 Ga. App. 257
(80 S.E. 508).
Judgment affirmed. Gardner and Townsend, JJ., concur.
                         DECIDED JULY 14, 1949.